Case 1:06-cr-00988-LTS Document 112 Filed 08/02/21 Page 1 of 3




                                            MEMO ENDORSED
Case 1:06-cr-00988-LTS Document 112 Filed 08/02/21 Page 2 of 3
          Case 1:06-cr-00988-LTS Document 112 Filed 08/02/21 Page 3 of 3




The application is granted. Mr. Scott’s surrender date is, with the Government's consent extended to October
12, 2021 (subject to further extension if the cert petition is not resolved by that date). This resolves docket
entry no. 109.
SO ORDERED.
/s/ Laura Taylor Swain, Chief USDJ
